DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 10/31/19.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Specifically, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/670333 and claims 1-20 of copending Application No. 16/670361.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
Independent claims 1, 8 and 15, in part, describe a method comprising:  receiving an incoming call from a customer to a dial-in number that corresponds to an advertising channel, determining the presumed ad channel corresponding to the dial-in number, and determining a possible alternate ad channel based on information other than the dial-in number.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting user data, analyzing the data, and providing results of the data collection and analysis; caller ID systems; and network event monitoring.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “processor” to execute the method, a “memory” for storing computer executable instructions, and an “advertising channel” for presenting ads to users. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-7, 9-14, and 16-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding determining relative contribution values of the 
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Next, regarding claims 15-20, a “computer-readable storage medium” that performs various functions is recited.  The broadest reasonable interpretation of a claim drawn to a machine usable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer usable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer-readable storage medium.” “Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v.Kappos,” Memorandum To Patent Examiners, From Robert W. Bahr, Acting Associate Commissioner for Patent Examination Policy, July 27, 2010. Includes 75 FR 43922-43928 (2010-07-27).  Such an amendment would typically 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 USC 103 as being unpatentable over Altberg (20060277108) in view of Jeong (20150296081).
Altberg discloses a system, method, and computer-readable medium comprising:
Receiving an incoming call from a consumer, the incoming call corresponding to a dial-in number from among a plurality of dial-in numbers each of which correspond to an advertising channel from among a plurality of advertising channels; and determining the presumed advertising channel corresponding to the dial-in number used by the consumer for the incoming call.  (Fig. 3; Paragraph 156).
Altberg fails to explicitly disclose a method for determining an alternative advertising channel corresponding to information derived from the incoming call other than the dial-in number.
Jeong, however, discloses a method for determining an alternative advertising channel corresponding to information derived from the incoming call other than the dial-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the source code feature of Jeong with the call system of Altberg.  One would have been motivated to do this in order to determine where the ad came from and if the caller information coincides with it.
Claims 2-7, 9-14, and 16-20 are rejected under 35 USC 103 as being unpatentable over Altberg/Jeong in view of Grosso (20180361253) and in further view of Official Notice.
Grosso discloses a method for determining a contribution of ad channels and subsequently allocating a value to each respective channel (Paragraph 178), but fails to explicitly describe specific allocations that are assigned to each channel, and/or the cumulative value assigned to a plurality of channels.
Official Notice is taken that it is old and well-known to assign a variety of different values to a channel based on the advertising contributions determined to be associated with said channels.  Furthermore, it is old and well-known for said allocation values to be mathematically established such that the sum is equal to a full attribution value, less than a full attribution value, or greater than a full attribution value.  As such, these mathematical features would have clearly been obvious to one of ordinary skill in the art at the time of the invention.
Finally, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the ad contribution and value allocations to the call system of Altberg/Jeong.  One would have been motivated to do this in order to statistically 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        
/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681